Citation Nr: 0021561	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  96-46 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to February 
1971.  The record also shows that the veteran served in the 
Republic of Vietnam from March 1970 to February 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an order of the United States Court of Appeal 
for Veterans Claims (Court), dated February 4, 2000, which 
vacated and remanded the Board's July 15, 1999, decision that 
denied the veteran's claim of entitlement to service 
connection for PTSD, as no new and material evidence had been 
submitted.

In a September 1993 rating decision, the RO denied the 
veteran's claim for service connection for PTSD.  The veteran 
was notified of this determination the following month, in 
October 1993.  The RO received the veteran's notice of 
disagreement in January 1994 and provided the veteran with a 
statement of the case in April 1994.  The veteran did not 
then file a substantive appeal.  As such, the September 1993 
rating decision became final in accordance with applicable 
law.

In April 1995, the RO received the veteran's request to 
reopen his claim for service connection for PTSD, which it 
denied in a September 1995 rating decision, as new and 
material evidence had not been presented.  The veteran 
subsequently perfected his appeal as to this determination.  
Subsequent to the receipt of additional evidence, the RO 
reopened the veteran's claim, in a December 1998 supplemental 
statement of the case.


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was last 
denied by the RO in September 1993; the veteran was properly 
notified of that determination, and no appeal was perfected 
therefrom.

2.  Evidence received since the RO's September 1993 
determination consists primarily of post-service VA treatment 
records, Social Security Administration (SSA) records, and 
various psychiatric and psychological evaluations.  In 
effect, the state of the record been so supplemented with 
evidence bearing directly and substantially upon the issue of 
entitlement to service connection.

3.  The veteran has submitted a claim that is plausible and 
capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the September 1993 rating 
decision, which denied entitlement to service connection for 
PTSD, is new and material.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

2.  The veteran's claim of entitlement to service connection 
for PTSD is reopened.  38 U.S.C.A. § 5108 (West 1991).

3.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

If a veteran disagrees with an RO rating decision, he must 
file both a notice of disagreement with the RO's 
determination and a corresponding substantive appeal, or the 
RO's determination becomes final. See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302 (1999).  When a 
claim becomes final, it may not be reopened unless new and 
material evidence has subsequently been presented.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).  Board decisions are also final 
and may be reopened only upon the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 1991).

Case law provides that prior RO determinations concerning new 
and material evidence are not binding upon the Board and 
directs the Board to address the question of whether new and 
material evidence has been presented, as warranted.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. 
Brown, 4 Vet. App. 382 (1993).  Moreover, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5801.  
See Elkins v. West, 12 Vet. App. 209 (1999).

When a claimant seeks to reopen a final claim, the Board must 
review all of the evidence of record before it to determine 
whether the claim should be reopened and readjudicated.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. Brown, 6 
Vet. App. 523 (1994).  For purposes of determining whether 
new and material evidence has been presented, the evidence of 
record prior and subsequent to the last final decision is 
reviewed.  Evans, 9 Vet. App. at 274.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). For 
purposes of establishing whether new and material evidence 
has been presented, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

II.  Factual Background

When the RO considered the veteran's claim in September 1993, 
the pertinent evidence of record consisted of the veteran's 
service personnel records including medical records, VA 
treatment records (dated from January 1992 to April 1993), 
and a January 1992 VA psychological evaluation.

The veteran's service personnel records indicate that the 
veteran's military occupational specialty was radio relay and 
carrier operator.  The veteran served in the Republic of 
Vietnam from March 1970 to February 1971, and he was assigned 
to the 39th Signal Battalion.  The veteran's service medical 
records are negative for any diagnosis or treatment of any 
mental disorders.

The veteran's VA treatment records reflect treatment received 
for dysthymia, recurrent depression, and PTSD with 
depression.  As to the veteran's PTSD, the veteran stated 
that he had been brought up to believe in God and that 
killing others was wrong.  When he had gone to Vietnam, he 
had been told that killing was okay.  He either had to kill 
or be killed.  The veteran believed that everyone eventually 
faced God for their actions.

The January 1992 VA psychological evaluation reflects the 
veteran's reports that he is a Vietnam combat veteran.  The 
veteran stated that he had dreams, from which he awoke 
sweating with his heart pounding.  He could not remember the 
content of his dreams.  The veteran also stated that he 
experienced very brief sensations of being back in Vietnam on 
guard duty, standing on a Vietcong hill and looking down.  
Whenever the veteran had thoughts about Vietnam, he would 
just push them back.  Subsequent to psychological testing, 
the psychologist noted that results were consistent with mild 
PTSD.

Subsequent to September 1993, the RO received and considered 
VA treatment records (dated from April 1993 to November 
1998), the veteran's SSA records, testimony received at the 
veteran's RO hearing (conducted in August 1997), a VA 
psychological evaluation (conducted in October and November 
1997), the veteran's stressor statement, and lay statements.

The veteran's VA treatment records include a statement from 
the veteran's clinical social worker, in which she indicated 
that the veteran suffers from memory impairment and that this 
memory impairment affected not only his recall of events in 
Vietnam but also other aspects of the veteran's life.  This 
condition made it impossible for the veteran to provide VA 
with detailed accounts of stressors and in-service trauma.  
In an accompanying statement the veteran prepared with his 
clinical social worker, the veteran indicated that he had 
made many truck driving trips while in Vietnam, delivering 
cargo.  On these many trips, he encountered the enemy on 
several occasions.  He saw lots of dead people and lots of 
people maimed.  The veteran still remembered body bags he 
saw.  The veteran stated that he had spent so much time going 
from place to place, that it was hard for him to remember the 
names of the places.  A February 1998 neurological assessment 
suggests that the veteran's memory impairment might be due to 
psychological factors.

The veteran's SSA records reflect the veteran's treatment for 
PTSD and depression at the Vet Center.  It was noted that the 
historical examples of the veteran's symptoms since his 
combat duty in Vietnam appeared very real and very genuine.  
The veteran's memory impairment was also noted.  In summary, 
the psychologist stated that the veteran seemed to have very 
genuine, legitimate PTSD symptoms, of at least a moderate 
degree, perhaps severe.

The veteran's stressor statement reiterates his concern with 
having been brought up to believe in God and that killing 
others was wrong.  When he was in Vietnam, however, he was 
taught by the government of the United States that killing 
people was OK.  The veteran remembered that he had been shot 
at while on guard duty and that he had shot at others while 
guarding convoys.

At his RO hearing (conducted in August 1997), the veteran 
testified that he understood that the difficulty in 
establishing entitlement to service connection for his PTSD 
was that he had difficulty remembering events that happened 
in Vietnam.  (Transcript (T.) at 5).  The veteran stated that 
he did not want to remember anything, that he just wanted to 
push it back and not think about it.  Id.  he understood this 
more now that he was seeing a psychiatrist.  Id.  The veteran 
indicated that he had written letters to his ex-wife while in 
Vietnam, but he had no contact with her and doubted that she 
had kept the letters.  (T. at 6).  The veteran testified that 
he had been assigned to a signal unit while in Vietnam, but 
he had never done what he was trained to do.  (T. at 7).  He 
stated that he had never thought about documentation of his 
activities while in Vietnam, as his main concern was just 
getting back from there.  (T. at 8).  The veteran could not 
recall the specific division he had been assigned to, nor 
could he recall any specific combat.  Id.  When asked about 
the convoys he rode with, the veteran stated that they had 
not been attacked, but there had been times when there was 
some sort of conflict.  (T. at 9).  The veteran indicated 
that he had not been aware of anyone being killed or wounded 
in these convoys.  Id.  The veteran stated that he had gone 
from camp to camp, doing what he was supposed to do.  (T. at 
9-10).  He could not name the company, squad, or unit he was 
with, because he had not wanted to focus on that while in 
Vietnam.  (T. at 10).  He thought that records would be kept.  
Id.  He never thought that this day would come.  Id.

A VA psychological evaluation conducted in October and 
November 1997 reflects the veteran's reports that he served 
with "II Corps" in radio relay.  The veteran noted, though, 
that the majority of his duties consisted of guard duty on 
transport vehicles or in stationary positions.  The veteran 
stated that he had frequently been exposed to sniper fire 
while transporting equipment and supplies, and on at least 
one occasion, a person riding in the truck behind him had 
been killed by sniper fire.  The veteran reported that he had 
always been aware that he might die, as at least half of the 
convoys in which he rode had been subjected to sniper fire.  
The veteran also reported that he had been exposed to dead 
civilians.  The veteran recalled the religious conflict he 
felt having been given a gun to kill people.  He worried that 
he might have killed people, but he did not want to remember.  
The veteran was reluctant to talk about Vietnam.  The 
diagnosis was chronic PTSD.

The lay statements submitted by the veteran speak to the 
veteran's changed nature upon is return from Vietnam.  He 
became angry and depressed, and his behavior was completely 
irrational.

III.  Analysis

When the RO considered and denied the veteran's claim of 
service connection for PTSD in September 1993, it did so on 
the basis that there was no verified or verifiable stressor 
of record.  Subsequently, the veteran supplemented the record 
with evidence that specifically addressed the absence of any 
stressor statements by the veteran, i.e., VA treatment 
records, in which the veteran's clinical social worker 
indicated that the veteran's memory impairment prevented him 
from providing detailed stressor statements as to events in 
Vietnam.  Also, a February 1998 VA neurological assessment 
suggested that the veteran's memory impairment was due to 
psychological factors.  Although these records fail to 
provide information that can be submitted to the U. S. Armed 
Services Center for Unit Records Research (CURR) for 
verification, the Board notes that the record now contains a 
clinical explanation as to why there is an absence of a 
verified or verifiable stressor.  Given the presumption of 
credibility afforded evidence presented by a veteran in an 
attempt to reopen a previously denied claim, the Board finds 
this additional evidence to be new and material.  See Justus 
v. Principi, supra; see also 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

As stated above, the veteran's VA treatment records, 
specifically the statement from his clinical social worker 
and the February 1998 neurological assessment, address the 
absence of detailed stressors as to events in service.  In 
effect, the veteran's PTSD, the very disorder for which he is 
seeking service connection, manifests itself, in part, as 
impaired memory.  The veteran cannot provide the much needed 
information as to in-service stressors to help establish 
entitlement to service connection.  These records were not 
before the RO in September 1993, when it initially considered 
and denied the veteran's claim.  As such, they are new to the 
evidence of record.  They are also material in this instance, 
as they bear directly and substantially upon the specific 
matter for consideration, the absence of a verified or 
verifiable stressor.  In effect, these records provide an 
explanation as to this absence.  Accordingly, then, these 
additional records must be considered in order to fairly 
decide the merits of the veteran's claim, when considered 
with evidence previously assembled.  See 38 C.F.R. 
§ 3.156(a).

In turn, in light of the clinical diagnosis of PTSD already 
of record and the veteran's service in Vietnam, the Board 
finds that the veteran has submitted a well grounded claim of 
entitlement to service connection for PTSD, in that he has 
submitted a claim that is plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  The only element missing necessary to establish 
eligibility for service connection for PTSD is credible 
supporting evidence that a claimed in-service stressor 
actually occurred.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).

In light of these additional VA treatment records, the Board 
concludes that new and material evidence has been submitted 
and that the veteran's claim of entitlement to service 
connection for PTSD is reopened.

In reaching this determination, the Board stresses that it 
found only the additional VA treatment records to be new and 
material in this instance.  As to the veteran's stressor 
statement, various lay statements, the veteran's testimony at 
his RO hearing, his SSA records, and the October/November 
1997 VA psychological evaluation, the Board finds that while 
new to the evidence of record, none of it is material.  For 
evidence to be considered sufficient to reopen a prior 
denial, it must be both new and material.  38 C.F.R. 
§ 3.156(a).  In this respect, the Board reiterates that the 
RO, in September 1993, did not deny the veteran's claim based 
on the absence of a clinical diagnosis of PTSD.  Rather, the 
RO denied the veteran's claim as there was no verified or 
verifiable stressor of record.  The additional evidence 
identified above primarily speaks to the presence of some 
mental disorder, i.e., PTSD.  That the veteran has PTSD is 
not in dispute.  In effect, then, this additional evidence is 
cumulative and redundant.  Evidence that is cumulative and 
redundant cannot be considered new and material evidence.  
Id.


ORDER

New and material evidence having been submitted to reopen the 
veteran's claim of service connection for PTSD, the claim is 
reopened.

The claim for service connection for PTSD is well grounded.


REMAND

In light of the decision above, the Board notes that the 
Court recently announced a three-step test with respect to 
new and material cases.  Under the Elkins test, VA must first 
determine whether the veteran has submitted new and material 
evidence under 38 C.F.R. § 3.156 to reopen the claim; if so, 
VA must determine whether the claim is well grounded based on 
a review of all the evidence of record; lastly, if the claim 
is well grounded, VA must proceed to evaluate the merits of 
the claim, but only after ensuring that the duty to assist 
has been fulfilled.  Winters v. West, 12 Vet. App. 203, 206 
(1999); Elkins v. West, supra.

In this instance, the Board has determined that both new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for PTSD and that 
this claim is well grounded.  As to proceeding to evaluate 
the merits of the veteran's claim, however, the Board 
stresses that VA's duty to assist the veteran in the 
development of facts pertinent to this claim precludes such a 
merits determination at this point.  See 38 U.S.C.A. 
§ 5107(a).

Here, review of the record indicates that the RO has never 
requested from CURR any verification of the veteran's 
stressors.  Admittedly, the veteran has not provided the RO 
with any detailed information to submit to CURR, but the 
Board finds, in recognition of the circumstances in Cohen v. 
Brown, supra, that unit reports or other similar records 
might help the veteran establish entitlement to service 
connection for PTSD in this instance.  In effect, unit 
reports could substantiate the veteran's assertions as to 
sniper fire, transportation convoys, etc.  Of course, any 
unit reports obtained could also offer evidence contrary to 
the veteran's assertions, but the Board notes that any merits 
determination as to this issue assumes a weighing and 
balancing of the evidence of record.

In light of the above, then, the issue of entitlement to 
service connection for PTSD will not be decided pending a 
REMAND for the following actions:

1.  The RO should make copies of the 
veteran's service personnel records, 
including the veteran's DD Form 214, and 
submit these copies to CURR, requesting 
appropriate unit reports, daily logs, 
etc., covering the veteran's period of 
service in Vietnam, from March 19, 1970, 
to February 21, 1971.  The RO should 
document its request in the veteran's 
claims file and any and all responses 
from CURR as to this matter.

2.  Upon receipt of this information, the 
RO should review it to ensure that it 
covers the appropriate time period and 
unit assignment.

3.  The RO should then consider the 
veteran's claim as to the propriety of a 
grant of service connection for PTSD, in 
light of all pertinent law and 
regulations and the information contained 
within CURR's response.

If the veteran's claim remains in a 
denied status, he and his representative, 
Kenneth M. Carpenter, Esq., should be 
provided with a supplemental statement of 
the case, which should include a full 
discussion of actions taken and the 
reasons and bases for such actions.  The 
applicable response time should be 
allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until or unless he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 



